DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-13 in the reply filed on 07/22/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (US 2010/0151199 A1).
Regarding claims 1 and 10, Shiao teaches or otherwise renders obvious roofing granules (i.e., a plurality of granules) comprising a ceramic core (e.g., porcelain) (130) having an outer surface and a first concentric layer (140) and a second concentric layer (116) surrounding the core (140), wherein the first concentric layer comprises reflective particles (144) bound together with an inorganic binder (142); wherein the second concentric layer comprises a UV absorptive binder (118) and metal oxide (i.e., ceramic) pigment particles (120); wherein the granules have a minimum Total Solar Reflectance of at least 0.7 (para 33, 27, 29 57, 106; fig 8). The ceramic cores may comprise agglomerated mineral particles (70) bound together with a suitable binder material which may include silicates such as alkali metal silicates. (para 92, 104) and including a curing agent (i.e. hardner). (para 88).
Shiao suggests the reflective particles may be near infrared-reflective particles (e.g., iron oxide, mullite (i.e., reflectivity of greater than 70%), ceramic particles, grog (i.e., minerals), alumina (i.e., reflectivity of greater than 70%)) (para 64, 74) and the coating layers may comprise binders such as metal silicates (e.g., alkali metal silicates such as sodium silicate), glass, aluminosilicates (i.e., hardener) and pigments such as metal oxide and mirrorized silica pigments (i.e., ceramic particles) (para 55, 64, 87-94). Therefore, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a plurality of granules comprising a ceramic core having an outer surface and a shell on and surrounding the core, wherein the shell comprises at least first and second concentric layers, wherein the first layer is closer to the core than the second layer, wherein the first layer comprises first ceramic particles bound together with a first inorganic binder, wherein the first inorganic binder comprises reaction product of at least alkali silicate and hardener, wherein the second layer comprises a second inorganic binder and optionally second ceramic particles, wherein if present the second ceramic particles are bound together with the second inorganic binder, wherein the second inorganic binder comprises reaction product of at least alkali silicate and hardener.
Regarding the limitations “wherein for a given granule, the first ceramic particles are present in a first weight percent with respect to the total weight of the first layer and the second ceramic particles are present in the second layer of the same granule in a second weight percent with respect to the total weight of the second layer, wherein for a given granule, the first weight percent is greater than the second weight percent, wherein the shell of each granule collectively has a volume of at least 40 volume percent, based on the total volume of the respective granule;” “wherein for a given granule, the first weight percent is in a range from 50 to 80 weight percent with respect to the first layer, and wherein for the same granule, the second weight percent is in a range from 0 to 50 weight percent with respect to the second layer. Shiao teaches the particles are near infrared-reflective and/or solar-reflective (para 55, 62, 75, 79); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the mount of near infrared-reflective particles and/or solar reflective pigments in the coating layers (and therein the weight percent with respect to the total weight of the layer and the weight percent with respect to first layer to the second layer) to optimize the near infrared-reflective and solar reflective properties of the granule.
Shiao suggests thickness of the coatings (and therein a volume of shell or coatings in terms of volume percent, based on the total volume of the respective granule) may affect their reflective properties (e.g., near infrared reflectance, UV reflectance, or UV opacity) (para 98). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness (and therein a volume of the shell or coatings in terms of volume percent, based on the total volume of the respective granule) of the coatings to optimize the protective properties of the coatings as well as the ability to possess UV reflectance and/or UV opacity.
Regarding claims 2 and 8, the core particles have a binder content of 10-90% by weight (par 104) and therefore the content of agglomerated mineral particles would be in the range of 90% or less with respect to the core.
Regarding claims 3-4, the porosity of the core material is in the range of 10 to 50 percent. (para 33).
Regarding claims 5-7 Shiao teaches that the overall roofing granule diameter is in the rang eof 50 micrometers to 5 mm. (para 95). Shiao suggests both the porosity and thickness of the coatings may affect their reflective properties (e.g., near infrared reflectance, UV reflectance, or UV opacity) (para 32, 59-61, 98).Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coatings and the porosity of the coatings to optimize the protective properties of the coatings as well as the ability to be near infrared-reflective and possess UV reflectance and/or UV opacity.
Regarding claim 9, Shiao suggests or otherwise renders obvious the structure of that of the instant claims, so it is deemed to possess a Tumble Toughness Value of least 70 after immersion in water at 20°C±2°C for two months. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claim 12, Shiao teaches that the UV coating binder may have UV opacity provided by the binder, additive or combination thereof any may include silicates, phosphates and silica and is therefore implied to be the same or different as the core binder material. (par 82-88).
Regarding claim 13, Shiao teaches the roofing granules may be applied to a shingle; wherein the serve to provide the shingle with durability (e.g., the effects of the solar radiation, in particular from the degradative effects of ultraviolet rays, and of the environment, including wind, precipitation, pollution, and the like, and contribute to better reflection of incident radiation) (para 3-5, 7-10, 107-14) such that the total solar reflectance of the roofing granules is over sixty percent. (par 44 and 57).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al. (US 2010/0151199 A1) in view of George et al. (U.S. Pat. No. 5,362,566).
Shiao et al. is relied upon as described in the rejection of claim 1, above.
Shiao et al. does not specifically teach the Stain Value of the granules of his invention.
George et al. teaches a coating composition and granules coated with the same wherein the coating comprisises an organic oil, adhesion agent and tackifier for the purpose to reduce or eliminate dust generation in granular materials. (col 2., lines 15-34). George et al. teaches that a stain test is performed on roofing granules to determine their tendency to absorb asphaltic oils used when used in roofing products and that the ideal value is 0 with 10 being unacceptable. (col. 11, line 66 – col. 12, line 12).
It would have been obvious to one of ordinary skill in the art to ensure that the stain value of the roofing granules of Shiao et al. is 15 or less, preferably 10 or less according to the teachings of George et al.
One of ordinary skill in the art would have found it obvious to have roofing granules having stain values as close to 0 as possible in order to maintain the color features of the roofing granules for preserving the reflectance and aesthetic properties thereof on a roofing shingle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        08/26/2022